Exhibit 10.2


MATERIAL TRANSFER AGREEMENT


This Material Transfer Agreement (the “Agreement”) is made March 19, 2010 (the
“Effective Date”) by and between Baxter Healthcare Corporation, a Delaware
corporation with an office at One Baxter Way, Westlake Village, California 91362
and its Affiliates (“Baxter”), and Omni Bio Pharmaceutical, Inc., a corporation
organized and existing under the laws of the State of Colorado, and having a
business address at 5350 South Roslyn Street, Suite 430, Greenwood Village,
Colorado 80111 (“OMNI”).


WHEREAS, Baxter makes and sells an alpha-1 antitrypsin product, Aralast NPTM;
and


WHEREAS, OMNI desires to use Aralast NPTM in the Treatment of Patients with Type
1 Diabetes as set forth in Exhibit A and incorporated herein, (the
“Evaluation”), to be conducted by Dr’s.Peter Gottlieb and Leland Shapiro at the
Barbara Davis Center (“Investigators”),  OMNI is the sponsor of this Evaluation;
and


WHEREAS, Baxter is willing to provide at no cost 1.25 kg of Aralast NPTM with a
commercial value of Four Hundred Twenty Thousand Dollars ($420,000) to OMNI for
the conduct of the Evaluation, in accordance with the terms and conditions
contained herein; and


WHEREAS, if the Evaluation is successful, the Parties may desire to enter into
further business discussions;


NOW THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby mutually acknowledged, the parties
agree as follows:


 
1.
Definitions.



(a)           “Affiliate” shall mean any entity that controls or is controlled
by such Party, or is under common control with such Party.  An entity shall be
deemed to control another entity if (i) it owns or controls, directly or
indirectly, at least fifty percent (50%) of the voting equity of another entity
(or other comparable ownership interest for an entity other than a corporation)
or (ii) it possesses the power to direct or cause the direction of the
management and policies of an entity.
 
(b)           “Background Intellectual Property” shall mean Intellectual
Property in existence and owned or licensed by a Party as of the Effective Date.
 
(c)            “OMNI Technology” shall mean OMNI owned or licensed Intellectual
Property relating to the treatment and/or prevention of human disease using
alpha-1-antitrypsin, alpha-1 antitrypsin analogs, agents with alpha-1
antitrypsin activity, alpha-1 antitrypsin derived peptides and other alpha-1
antitrypsin derivatives, including, but not limited to, potentially sub
licensable licensed Intellectual Property from the University of Colorado and/or
Bio Holdings, Inc.

 
1

--------------------------------------------------------------------------------

 
 
(e)           “Intellectual Property” shall mean any information, ideas,
concepts, discoveries, inventions, developments, know-how, trade secrets,
techniques, methodologies, modifications, innovations, improvements, writings,
documentation, data, know-how, material, composition of matter, method, process,
product, biological material or other tangible or intangible property,
regardless of whether such property is patentable or not, or regardless of
whether such property is protectable through trademark or copyright, including
without limitation, any foreign or domestic (i) patent right together with any
extension, registration, reissue, reexamination or renewal thereof, and any
pending application, including any continuation, divisional, or
continuation-in-part thereof for any of the foregoing; (ii) trademark; or (iii)
copyright.
 
(f)           “Parties” shall mean OMNI and Baxter, and “Party” shall mean
either of them, as the context dictates.
 
(g)           “Representatives” shall mean a Party’s employees, officers,
directors, agents, Affiliates, consultants, contractors, professional advisors
or other authorized representatives.
 
(h)           “Adverse Event” shall mean any expected or unexpected untoward
experience associated with the use of a medical drug in an Evaluation subject
(see also Section 5(b)-5(e)).
 



(i)           “Evaluation Data” shall mean information and results generated by
the Evaluation.
 
(j)           “Internal Use” shall mean analysis of Evaluation Data used by
Baxter in accordance with the terms and conditions of this Agreement.




 
2.
Confidential Information.



(a)           Definitions and Obligations.  Both Parties will treat information
marked or designated as ‘confidential’ as “Confidential Information” and shall
not disclose such information to any third party, other than required government
officials, the Investigators and employees of either Party who have a need to
know such information and who are under similar obligations of confidentiality,
for a period of five (5) years from the conclusion of the Study or termination
date of this Agreement. Confidential Information shall expressly include all
Intellectual Property related to this Agreement The obligations of this section
do not apply to:


(i)           Information, which is in the public domain or comes into the
public domain through no fault of either party;

 
2

--------------------------------------------------------------------------------

 



(ii)           Information learned by OMNI or Baxter from a third party not
subject to a duty to either party to not disclose such information;


(iii)           Information already known to the Party before receipt from the
other Party, as shown by the Party’s prior written records; and


(iv)           Information, which either Party is required by law to disclose,
provided that, in any such event, the other Party shall provide the Party having
to make a disclosure with prior written notice and a reasonable opportunity to
seek a protective order and OMNI shall furnish only that portion of the
Confidential Information that its counsel advises is required to be disclosed by
law.


 
3.
Scope of Work



(a)           The Evaluation will be conducted under either a waiver to an
Investigational New Drug Application or an Investigational New Drug Application
(“IND”) filed with the United States Food and Drug Administration (“FDA”) by the
OMNI.  It will be the responsibility of OMNI to maintain the IND and comply with
all reporting and other obligations associated with the IND.


(b)           OMNI represents and warrants that should it enter into any other
agreements (i.e.  site agreements, contractors) pertaining to the performance of
the Evaluation, the terms of those agreements shall not conflict with the terms
of this Agreement.


 
4.
Quality and Transport of Materials.



(a)           Quality and Safety Information of Aralast NPTM.  Baxter shall
provide the Investigators with information reasonably necessary, and known to
Baxter for the Investigators to safely handle, store and use the Aralast NPTM in
accordance with all applicable laws, rules and regulations, including any
available Material Safety Data Sheets for the Aralast NPTM.


(b)           Shipping of Aralast NPTM.  Materials shall be shipped to the
Barbara Davis Center attention to the Investigators, under appropriate standards
and in compliance with applicable laws and regulations, upon receipt of written
confirmation of execution of the Clinical Trial Agreement with the University of
Colorado Denver Anschutz Medical Campus and the Barbara Davis Center for
Childhood Diabetes.  Baxter shall obtain all necessary regulatory approvals
required for the transportation and/or shipment of Materials.

 
3

--------------------------------------------------------------------------------

 


 
5.
Materials.



(a)           Baxter agrees to provide the Investigators with 1.25 kg of Aralast
NPTM and any reagents that may be required in order to conduct the Evaluation as
well as such sufficient and comprehensive data concerning Materials storage and
safety requirements.    At no time shall any Materials be used for any purpose
other than as described in Exhibit A. The Investigators shall hold, store and
transport the 1.25 kg of Aralast NPTM in compliance with all applicable federal,
state, and local laws and regulations Baxter will endeavor to supply the
Materials as one lot or a few lots as is reasonably possible in order to
maintain continuity in the product as administered to the Participants
throughout the Evaluation period.


(b)           Pursuant to 21 C.F.R. §312 OMNI or any third party involved in the
Evaluation shall notify the Food and Drug Administration (“FDA”) on an expedited
basis and no later than the time set forth for each report pursuant to 21 C.F.R.
§312.32 of any Adverse Event that is serious and unexpected and believed by OMNI
or the third party to be causally associated with the use of the Aralast
NPTM.  A serious Adverse Event is defined as any event that:


(i)           results in death;
(ii)          is life threatening (i.e., the subject was at immediate risk of
death from the event as it occurred);



(iii)         is a persistent or significant disability/incapacity;
(iv)         requires inpatient hospitalization;
(v)          prolongs hospitalization;
(vi)         is a congenital anomaly/birth defect; or
(vii)        is an important medical event that jeopardizes the subject and
requires medical/surgical intervention to prevent one of the outcomes listed in
this definition.





(c)           An unexpected Adverse Event is defined as an event that is not
identified in nature, severity, or frequency in the current Aralast NPTM
prescribing information. A copy of the current prescribing information is
provided by BAXTER as Exhibit B to this Agreement.


(d)           OMNI shall send an expedited copy of documentation of each such
Adverse Event simultaneously to Baxter at the time OMNI sends it to the FDA.


(e)           Omni shall report to Baxter in a timely manner all serious Adverse
Events.


(f)           If applicable, Baxter shall provide OMNI with a "Right of
Reference" letter that will give permission to the regulatory agencies including
the FDA to review the clinical information and results of the Evaluation
(including IND Annual Progress Reports) in connection with any application or
submission by OMNI to such regulatory agencies.


(g)           OMNI shall provide Baxter with a "Right of Reference" letter that
will give permission to the regulatory agencies including the FDA to review the
clinical information and results of the Evaluation (including IND Annual
Progress Reports) in connection with any application or submission by Baxter to
such regulatory agencies.

 
4

--------------------------------------------------------------------------------

 


 
6.
Payments



(a)           The Aralast NPTM is supplied without cost, but OMNI shall
reimburse Baxter for reasonable shipping and related costs that may be incurred
when preparing and sending the Aralast NPTM to the Barbara Davis Center.  Baxter
will provide Omni with an estimate of these costs.


 
7.
Reports.



(a)           OMNI shall prepare for Baxter a summary of the Evaluation Data
when the Evaluation is complete.
 
 
8.
Intellectual Property.



(a)           Limited License Granted.  Baxter hereby grants to OMNI and the
Investigators a nonexclusive, non-transferable license to use the Materials and
Confidential Information solely for the conduct of the Evaluation.   No other
license between the Parties, express or implied, relative to the use of the
Materials shall be of any legal force or effect.   Baxter shall retain the right
to use the Materials itself and/or to provide such Materials to third parties,
as it deems appropriate.
 
(b)           Ownership of Background Intellectual Property.  For the avoidance
of doubt, Background Intellectual Property used in connection with the
Evaluation shall remain the property of the Party owning or licensing the same
as of the Effective Date of the Agreement.


(c)           Materials Inventions. All inventions or improvements whether or
not patentable (hereinafter referred to as “Material Inventions”) that are made
as a result of the performance of the Evaluation and related in any way to the
Materials (including without limitation any new uses thereof) or derived
directly from work performed under this Agreement, including without limitation,
verbal and written communications with Baxter, shall be the sole property of
OMNI and after considerations regarding potential need for intellectual property
protection  shall be disclosed to Baxter by OMNI.


(d)           OMNI Technology Inventions. OMNI TECHNOLOGY INVENTIONS ARE ALL
IDEAS, INVENTIONS OR IMPROVEMENTS WHETHER OR NOT PATENTABLE THAT ARE MADE AS A
RESULT OF THE PERFORMANCE OF THE EVALUATION AND RELATED IN ANY WAY TO THE OMNI
TECHNOLOGY (INCLUDING WITHOUT LIMITATION ANY NEW USES THEREOF).  Derived work
performed under this Agreement shall be the sole property of OMNI and after
considerations regarding potential need for intellectual property protection may
be disclosed to Baxter by OMNI.  OMNI grants Baxter a paid-up, nonexclusive
license solely for Internal Use only. The Parties shall be free to discuss
possible, reasonable license arrangements, or other business arrangements, at
any point during the Evaluation that complies with OMNI’s obligations under its
license agreements. Baxter shall have a period of sixty (60) days from receipt
of the Evaluation Data in which Baxter may notify OMNI, in writing that they
intend to negotiate a license.  Such license shall be reasonable and determined
by the parties.  This sixty (60)-day period shall be exclusive to Baxter and
OMNI agrees to refrain from any other license negotiations associated with this
Evaluation within this time period.

 
5

--------------------------------------------------------------------------------

 


(e)           The use of the Materials outside of the Evaluation is prohibited.


 
9.
Publication.



(a)           OMNI shall notify Baxter when OMNI intends to publish any
information related to this Agreement or issue a press release relative thereto
or regarding any aspect of this Agreement.  OMNI and Baxter agree to abide by
all necessary laws regarding publication of material information, for example,
laws governed by the SEC.


(b)          OMNI shall provide Baxter with a copy of all proposed publications,
papers or other oral or written disclosure, other than intellectual property
related disclosures, of any Evaluation Data at least thirty (30) days prior to
the time it is to be submitted for disclosure or publication, for review and
comment by Baxter.


 
10.
Warranties and Representations.



(a)           Warranty on Aralast NPTM.  Baxter represents that the Aralast NPTM
is manufactured in accordance with the Aralast NP license in accordance with
cGMP and meets all Quality specifications for commercial sale.


(b)           OMNI Representation.  OMNI represents and warrants that it (i) has
(and shall maintain during the Term) robust procedures and appropriate equipment
in place at the Barbara Davis Center for the appropriate and sufficient
containment and handling of the Materials in compliance with applicable laws and
regulations; and (ii) shall only permit access to the Materials to those
Representatives who have been appropriately and sufficiently trained for the
competent containing and handling of the Materials and for conducting the
Evaluation.
 
(c)           Mutual Representations.  Each Party represents and warrants to the
other that (i) it is permitted to enter into this Agreement and perform the
obligations contemplated hereby, however the execution of a Clinical Trial
Agreement with the University of Colorado Denver Anschutz Medical Campus and the
Barbara Davis Center for Childhood Diabetes is a condition precedent to the
performance of any Baxter obligations under this MTA (ii) it is the owner of the
Confidential Information it makes available to the other Party or is free to
disclose it to the other Party without breaching or violating any other
obligation and (iii) the terms and obligations of this Agreement are not
inconsistent with any other obligation which it may have.

 
6

--------------------------------------------------------------------------------

 


(d)           OMNI represents that the Evaluation shall be in compliance with
generally accepted standards of good clinical practice (“GCP”) as set forth in
the International Conference on Harmonization of Technical Requirements for
Registration of Pharmaceuticals for Human Uses’ (“ICH”), guidance “E6 Good
Clinical Practice: Consolidated Guidance (as published by the United States Food
and Drug Administration (US FDA) in May 1997)”, the Protocol, the instructions
provided by BAXTER, and all applicable laws, rules and regulations governing the
performance of clinical investigations, including but not limited to, the
Federal Food, Drug, and Cosmetic Act, and regulations and guidance of the FDA.


 
11.
Term and Termination.



(a)           Term.  This Agreement will commence upon the Effective Date and
will upon completion of the Evaluation as set forth in Exhibit A unless the
Parties mutually agree in writing to extend the term (the “Term”).  Either Party
may terminate this Agreement in the event that an Adverse Event warrants
termination. This Agreement shall not be terminated for other than a material
breach of the agreement or a material Adverse Event that requires the
termination of the proposed Evaluation.


(b)           Provision of Aralast NPTM Upon Termination.  The Aralast NPTM is
the property of Baxter and, shall be immediately provided to Baxter  In the
event that the Evaluation is stopped due to an Adverse Event any unused Aralast
NPTM shall be safely destroyed within thirty (30) days of the termination of
this Agreement.  Once destroyed, OMNI shall provide Baxter with written
certification from its chief scientific officer or alternatively an Investigator
with the Barbara Davis Center for Childhood Diabetes.  Notwithstanding the
foregoing, if Baxter desires that any or all of the remaining Aralast NPTM be
provided to Baxter, Baxter shall so request in writing upon a notice of
termination or prior to effective termination of this Agreement and OMNI shall
ship the remaining Aralast NPTM to Baxter, in strict compliance with any
shipping instructions provided by Baxter at Baxter’s expense.


 
12.
Independent Contractors.



(a)           Nothing in this Agreement shall be construed as creating an
association, partnership, or joint venture between the Parties, it being
understood and agreed that the Parties are independent contractors and that
neither shall have the authority to bind the other in any way.


 
13.
Indemnification and Subject Injury.



(a)           Baxter Indemnification. BAXTER agrees to indemnify and hold
harmless the Investigators, OMNI, its directors, officers, employees and agents
(“Indemnitees”) from and against any and all liability, damages, losses, costs,
expenses, judgments, and reasonable attorneys fees to the extent caused by
BAXTER’s failure to manufacture the Aralast NPTM in accordance with FDA
specifications.  This indemnity is conditioned upon an Indemnitee notifying
BAXTER of any claim within fifteen (15) days after the Indemnitee receives
notice of such claim.  Notwithstanding anything to the contrary contained
herein, BAXTER shall not have any obligation to defend, indemnify or hold
Indemnitees harmless from claims, suits or damages arising as a result of, or in
connection with, the willful misconduct or negligent acts or omissions of
Indemnitees.

 
7

--------------------------------------------------------------------------------

 


(b)           OMNI Indemnification.  OMNI shall indemnify and hold harmless
Baxter, and its Affiliates and their respective Representatives from and against
losses, claims, damages, liabilities, penalties, judgments, awards of
investigating, preparing, or defending any action, suit, proceeding, or
investigation asserted by a third party caused by, relating to, based upon,
arising out of, or in connection with OMNI’s use of  Aralast NPTM.


(c)           Subject Injury. If an injury occurs as a result of participating
in the Study, the same emergency treatment that is available to the general
public will be available to Study Subjects.  However, no compensation is
available from Baxter other than that provided by law.  Neither the
Investigators nor OMNI is authorized to offer compensation on behalf of Baxter,
or to bind Baxter to any indemnity obligations in favor of any Study Subjects.
 
 
14.
Choice of Law.



The laws of state of Delaware shall govern all matters arising out of or
relating to this Agreement, including, without limitation, its validity,
interpretation, construction, performance, and enforcement.  Each party agrees
to submit to the jurisdiction of the courts of the state of Delaware for of
resolving any dispute.
 
 
15.
Assignment and Delegation; Successors and Assigns.

 
OMNI shall not assign this Agreement or any rights or obligations hereunder
without Baxter’s prior written consent, except to an Affiliate or to a successor
in interest of all or substantially all of its assets, equity or business.
 
 
16.
Dispute Resolutions.

 
(a)           Any dispute, claim or controversy arising out of or relating to
this Agreement or the breach, termination, enforcement, interpretation or
validity thereof, including the determination of the scope or applicability for
this agreement to arbitrate, shall be determined by arbitration in Illinois
before three arbitrators, and in the English language.  The arbitration shall be
administered by the International Institute for Conflict Prevention & Resolution
(CPR) pursuant to its Arbitration Rules and Procedures.  Discovery shall be
limited to that expressly authorized by the arbitrators upon a showing of
substantial need, and the party requesting discovery shall bear the costs and/or
fees relating to the discovery.  The award, reached as a result of the
arbitration, shall not include punitive damages or damages in excess of
compensatory damages and shall be final and binding.  Either party may seek to
confirm and enforce any final award entered in arbitration in any court of
competent jurisdiction.  This arbitration provision, and the arbitration itself,
shall be governed by the Laws of Illinois and the Federal Arbitration Act, 9
U.S.C. §§ 1-16.

 
8

--------------------------------------------------------------------------------

 
 
 
17.
Miscellaneous.



(a)           Headings/Counterparts.  The section headings contained in this
Agreement are inserted for convenience only and shall not affect in any way the
meaning or interpretation of this Agreement.  The parties may execute this
Agreement in counterparts, each of which is deemed an original and all of which
constitute only one agreement.


(b)           Severability.  Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.


(c)           Amendment.  The Parties may not amend this Agreement except by
written agreement duly signed by Parties expressly amending this Agreement.


(d)           Integration.  This Agreement represents the entire understanding
of the Parties and cancels, supersedes and integrates all prior oral or written
understandings with respect to the subject matter hereof.


IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
representatives to execute this Material Transfer Agreement as of the Effective
Date.


 BAXTER HEALTHCARE
Omni Bio Pharmaceutical, Inc.

CORPORATION
 



 
 
By: __________________________________
     (Signature)
 
 
By: _________________________________
    (Signature)
Name:     
Name: Edward C. Larkin
Title:     
Title: Chief Operating Officer




 
9

--------------------------------------------------------------------------------

 

EXHBIT A
Study Protocol






THIS PAGE LEFT BLANK INTENTIONALLY


 
 

 

 
10

--------------------------------------------------------------------------------

 



w[Missing Graphic Reference]
COMIRB Protocol
 
PROTOCOL #:                                             09-0667
 
(Use Protocol Manager on the COMIRB Website)
COLORADO MULTIPLE INSTITUTIONAL REVIEW BOARD
CAMPUS BOX F-490    TELEPHONE:  303-724-1055  Fax:  303-724-0990
 



Project Title:
The effects of open label Alpha1-antitrypsin on the progression of type 1
diabetes in subjects with detectable c-peptide.

Principal Investigator: Dr. Peter Gottlieb
 



I. Hypotheses and Specific Aims:
We hypothesize that treatment with Alpha1-antitrypsin (AAT) weekly for 8 weeks
in subjects with type 1 diabetes and debatable c-peptide will:


 
1.  Be a safe and feasible treatment for people with type 1 diabetes

 
2.  Delay the loss of c-peptide

 
3.  Sustain metabolic control of glucose levels as measured by HbA1c and glucose
fluctuations



 
Primary Aims:

 
1.
To assess participant safety

 
2.
To assess treatment feasibility



 
Secondary Aims:

 
1.
To assess the effects of AAT on the maintenance of C-peptide production

 
2.
To assess the effects of AAT on glycemic variability and HbA1c

 
3.
To begin to examine the underlying mechanisms for how AAT may effect T1D
progression

 
4.
To assess the safety and tolerability of AAT in subjects with T1D at a dose of
80mg/kg.



II. Background and Significance:

Type 1 diabetes is the immune mediated form of diabetes. It is an autoimmune
disease that is organ specific for the pancreatic beta cells. The disease
pathogenesis involves T-cell infiltration into the islets of the pancreas, which
subsequently destroy the insulin producing cells, and result in overt symptoms
of disease (1). Currently there is no known cure for TID and treatment for the
disease consists of lifelong administration of insulin.  Despite treatment with
insulin therapy long-term complications, including nephropathy, retinopathy,
neuropathy, and cardiovascular disease, can result. While the progress to
complete insulin dependence can occur quickly after clinical onset, initially
after diagnosis the pancreas is able to produce a significant amount of insulin
(the “honeymoon” period) (2-5).  During this state, the patient will have less
glucose variability.  The Diabetes Control and Complications Trial (DCCT) found
that 20% of patients studied, who were within 5 years of diagnosis, had
remaining insulin production (2-5 pmol/ml) (6).  At this time immunologic
intervention can potentially save beta cell function and reduce reliance on
insulin.  With the increasing incidence of TID, therapies

 
11

--------------------------------------------------------------------------------

 

aimed at altering the underlying autoimmune process need to be investigated.
Even partial beta cell function is beneficial as patients that maintain
endogenous insulin production have better metabolic control than those who rely
solely on exogenous insulin (3), and improved metabolic control reduces the
long-term complications from diabetes (7). Therapies that halt beta cell
destruction would result in continued endogenous insulin production, greatly
improving the metabolic control and prevalence of complications in TID.


Currently, there are no treatments available for preservation of insulin
production outside of research studies.  Previously, the combination of
cyclosporine and azothioprine plus glucocorticoids was studied and found to have
unfavorable side effect profiles.  Studies using anti-CD3 monoclonal antibodies
have demonstrated the ability to slow the beta cell destruction in recent onset
T1D (8-10).  Again, the anti-CD3 studies also had serious adverse events and
induce immunosuppression.  Several antigen studies are also under
way.  Previously, antigen therapy with oral insulin demonstrated a delay in
onset of T1D in subjects at increased risk for developing T1D (11).  Presently,
this study is being replicated.  Several other antigens are also being studied
in new onset T1D including proinsulin DNA vaccines and GAD65 vaccines (12).  The
field of T1D intervention research is on the verge of finding a therapy that
will prolong residual beta cell function in new onset type 1 diabetics.


In our current proposal, we wish to study alpha 1 antityprsin (AAT) in recent
onset TID with residual beta cell function.  AAT is a serine protease inhibitor
that has been used safely since 1987 in humans (13).  AAT deficiency leads to
emphysema and liver cirrhosis in humans.  These individuals are treated with
human AAT to prevent these disorders (14).  AAT has also been used in HIV
patients to inhibit infectivity and virus production (15); again there were no
significant adverse events.  AAT has been shown to have anti-inflammatory
effects and potentiate immune tolerance.  These effects are what be believe may
effect the progression on type 1 diabetes.


The early stages of TID have been associated with inflammation.  In recent onset
TID patients, inflammatory chemokines, (CCL3, CCL4 and CXCL10) have been
detected in serum samples (16).  A longitudinal study looking at 256 patients
with recent onset TID identified a negative correlation between CCL3 and
c-peptide levels (17).  Another study analyzed cytokine profiles from peripheral
blood mononuclear cells (PBMCs) in patients with new onset TID, relatives of
individuals with diabetes, and healthy controls.  An inflammatory expression
pattern characterized by IL-1 cytokine family members was identified in TID
patients.  This inflammatory “signature” pattern was present years before the
clinical onset of TID in three patients followed (18).  AAT suppresses the
activity of inflammatory cytokines, IL-1 and TNFα (15;19).  Animal studies have
shown significant beneficial effects of AAT in hyperglycemic non-obese diabetic
(NOD) mice.  Diabetic NOD mice with blood glucoses between 300 and 450 mg/dl
were treated with a short 2 week course of human AAT.  88% (21/24) of mice
remained euglycemic for > 270 days compared to the controls that were treated
with insulin therapy (Figure 1) (20).

 
12

--------------------------------------------------------------------------------

 

[Missing Graphic Reference]


Figure 1.  Short term AAT treatment of diabetic NOD mice
restores euglycemia.  AAT treated mice were compared with
insulin control mice by using Wilcoxon signed rank test (P<0.0001).


The authors of the above study also found decreased inflammatory mediators in
the pancreatic lymph nodes and pancreata of AAT treated mice compared to control
NOD mice.  Their work and others have shown increased immune tolerance with
upregulation of regulatory T-cells in animal models treatment with AAT (21;22).


AAT could potentially inhibit the inflammation associated with TID and enhance
immune tolerance resulting in sustained beta cell function.  With its long term
pharmacologic use along with the above data on inflammation in TID and the
pre-clinical studies in the NOD mouse model, we believe that AAT is a safe and
potentially beneficial therapy for recent onset type 1 diabetics.


III. Preliminary Studies/Progress Report:
This will be the first time AAT has been used in the type 1 diabetes
population.  The preliminary animal studies with AAT are detailed above.  Dr.
Shapiro has extensive experience with AAT in patients with HIV.  He has observed
a similar safety profile to what is reported in this protocol and in the
investigators brochure.


IV. Research Methods


A.
Outcome Measure(s):

Primary Outcome:

Safety and feasibility

 
1.
Study enrollment duration

 
2.
Number and severity of adverse events, hypoglycemic events and DKA events

 
 
13

--------------------------------------------------------------------------------

 

Secondary Outcomes:


How AAT treatment affects the following:
1.   The area under the c-peptide curve (AUC) of the 2 hour MMTT conducted at
the month 12 visit.
2.   HbA1c, glucose and insulin changes over time
3.   Autoantibody levels
4.   AAT levels
5.   Inflammatory markers (serum cytokines and whole blood cytokine production)
6.   Cytokines produced by monocytic stimulated cell populations
7.   Elispot: Interferon Gamma and Interleukin 10
8.    Number and severity of adverse events, hypoglycemic events and DKA events




B.
Description of Population to be Enrolled:  Study Design and Research Methods

 
Inclusion Criteria:



We will be enrolling cohorts of 10 subjects who are all within 5 years from
diagnosis with T1D and continue to produce insulin.  The Diabetes Control and
Complications Trial (DCCT) found that 20% of patients studied, who were within 5
years of diagnosis, had remaining insulin production (2-5 pmol/ml) (6).  This
study will enroll participants who have a stimulated c-peptide of ≥ 0.2
pmol/mL.  This is the same inclusion criteria stipulated in other similar
studies where the clinical outcome is preserving remaining insulin production.


The investigators will evaluate safety and efficacy between each cohort of 10
subjects.  We will enroll up to a maximum of 50 participants.  The enrolled
population will still have residual beta cell function and will be producing
some of their own insulin.  This will enable us to test the hypothesis that AAT
can slow the loss of c-peptide production.  As well, by enrolling subjects who
are not within the first 90 days of diagnosis, this study will not compete for
enrollment with other ongoing studies.


Inclusion Criteria:
1.
Diagnosis of Type 1 Diabetes Mellitus based on ADA Criteria for fewer than 5
years but more than 100 days

2.
6-46 years of age, inclusive.  To assess safety, we will initially enroll 3
patients over the age of 16.  The first 3 patients will be staggered by 2 weeks,
and following the last infusion of the final patient, we will assess adverse
events.  As long as there are no stopping criteria met for these 3 patients we
will decrease the age criteria down to 6 years old.

3.
C-peptide increase during screening mixed meal tolerance test with a minimal
stimulated value of ≥ 0.2 pmol/mL

4.
Positive for antibodies to insulin (if insulin autoantibody positive only,
determination must be within two weeks of insulin initiation),  GAD-65, IA-2 or
ZnT8

5.
Agree to intensive management of diabetes with an HgbA1c goal of < 7.0%


 
14

--------------------------------------------------------------------------------

 

6.
If female, (a) surgically sterile or (b) postmenopausal or (c) if of
reproductive potential, willing to use medically acceptable birth control (e.g.
female hormonal contraception, barrier methods or sterilization. ) until 3
months after completion of any Treatment Period

7.
If male and of reproductive potential, willing to use medically acceptable birth
control until 3 months after completion of any Treatment Period, unless the
female partner is postmenopausal or surgically sterile

8.
Serum creatinine ≤ 1.5 x upper limit of normal

9.
AST < 2 times the upper limit of normal

10.
Hematology:WBC ³ 3000 x 109/L; platelets ³ 100 x 109/L; hemoglobin ³ 10.0 g/dL.



Exclusion Criteria:

1.
Unable or unwilling to comply with the requirements of the study protocol

2.
Body Mass Index (BMI) > 30 kg/m2

3.
Unstable blood sugar control defined as one or more episodes of severe
hypoglycemia (defined as hypoglycemia that required the assistance of another
person) within the last 30 days

4.
Previous immunotherapy for T1D

5.
Administration of an experimental agent for T1D at any time or use of an
experimental device for T1D within 30 days of screening, unless approved by the
study PI

6.
History of any organ transplant, including islet cell transplant

7.
Active autoimmune or immune deficiency disorder (e.g. sarcoidosis, rheumatoid
arthritis)

8.
Serum bilirubin > ULN, except those Subjects whose abnormal values were
attributed to any stable, benign condition (such as Gilbert’s Syndrome) may be
included

9.
TSH outside the normal range at screening, except those Subjects on stable doses
of thyroid hormone replacement therapy may be included

10.
Known HIV positivity, active hepatitis B or active hepatitis C infection

11.
Anticipated pregnancy during active dosing or within 3 months after completion
of active dosing phase

12.
History of a malignant neoplasm within the previous 5 years (except in situ
cervical cancer and curable non-melanoma skin malignancy)

13.
Any social condition or medical condition that would, in the opinion of the
investigator, prevent complete participation in the study or that would pose a
significant hazard to the subjects’ participation

14.
History of active substance abuse within 12 months of  screening

15.
A psychiatric or medical disorder that would prevent giving informed consent

16.
Individuals with a history of IgA deficiency

17.
Individuals with a history of hypersensitivity to AAT


 

 

 
15

--------------------------------------------------------------------------------

 



C.           Description, Risks and Justification of Procedures and Data
Collection Tools:


This study is an open label study investigating the effects of AAT on T1D
progression in patients diagnosed with T1D within the last 5 years.  Subjects
will be screened to assess eligibility.  If they are found eligible, they will
begin AAT treatment within 30 days of screening.  Participants will be treated
with AAT weekly for 8 weeks for a total of 8 treatments.  They will then be
followed for safety and efficacy every 3 months for the following year and every
6 months for the second year.


Screening
Subjects will be screened for entry criteria at the Barbara Davis Center.
Subjects will be consented for screening and participation if eligible (please
see consenting procedure for specifics).
After obtaining consent, we will assess the following (no more than 45mls
blood):
 
1.
Medical history

 
2.
Physical exam

 
3.
Vitals

 
4.
2 hour MMTT (please see procedure section for details)

 
5.
Chemistries, CBC, HbA1c, auto-antibodies, EBV and CMV Serology’s will be
assessed.

 
6.
Review blood glucose and insulin use records

 
7.
Initiate a blinded continuous blood glucose monitoring device to be worn for a
week.

 
8.
Review inclusion/exclusion criteria



 
If participant is found eligible, we will enroll them and have them return to
the CTRC for the baseline assessments and initial AAT treatment.



 
Baseline

 
1.
Review inclusion/exclusion criteria

 
2.
Hospital admission at the outpatient CTRC

 
3.
Assessment of concomitant medications and supplements, insulin use, hypoglycemic
events

 
4.
Blood draw for CBC, Chemistry, HbA1c, T cells, AAT level, D-dimers, PT/PTT

 
5.
Vitals prior to infusion and every 30 min during infusion and 1 hour monitoring.

 
6.
Urine pregnancy test, if female

 
7.
Assessment of adverse events

 
8.
physical exam

 
9.
Infusion of 80mg/kg AAT

 
10.
monitoring for one hour following infusion

 
11.
Patient will be contacted daily for 2 days following infusion to assess adverse
events




 
16

--------------------------------------------------------------------------------

 

 
Weeks 1-7

 
1.
Hospital admission at CTRC

 
2.
Assessment of concomitant medications and supplements, insulin use, hypoglycemic
events

 
3.
Blood draw for CBC, Chemistry, HbA1c, T cells, AAT level and cytokine whole
blood studies

 
4.
D-dimmers, PT/PTT will be assessed at week 4

 
5.
Vitals prior to infusion and every 30 min during infusion and 30 min monitoring.

 
6.
Urine pregnancy test, if female

 
7.
Assessment of adverse events

 
8.
physical exam

 
9.
Infusion of 80mg/kg AAT

 
10.
monitoring for 30 minutes following infusion

 
11.
Patient will be contacted daily for 2 days following infusion to assess adverse
events



 
Follow-up visits (months 3, 6, 9, 12, 18, 24)

 
1.
Assessment of concomitant medications and supplements, insulin use, hypoglycemic
events

 
2.
Blood draw for CBC, Chemistry, HbA1c, T cells, AAT level and whole blood
cytokine studies

 
3.
Blood draw for D-dimmers, PT/PTT at month 3

 
4.
Continuous blood glucose monitoring at months 6, 12 and 24.

 
5.
Vitals

 
6.
Assessment of adverse events



AAT Treatment:
Eligible subjects will be treated once a week for 8 weeks (8 total
treatments).  AAT will be provided by Baxter pharmaceuticals.  AAT at 80mg/kg
will be infused at a rate of 0.08 ml/kg body weight per minute.  A 50kg subject
would receive 4000mg AAT.  A 1000mg vial of AAT is diluted in 50mls.  The dose
of 4000mg dilutes to 200mls.  At a rate of 0.08ml/kg/min the subject will
receive 4ml/min.  A 200ml infusion at 4ml/min would take 50min.    Typically,
these infusions will last under 1 hour. Infusions will take place at the
outpatient CTRC.  All subjects will receive study drug, this is an open label
trial.
Participants will not be pretreated with any medication; however acetaminophen
and diphenhydramine will be available at the bedside for treatment of any
reactions.  Vitals will be taken prior to AAT administration and for every 30
minutes for the duration of the infusion.  CBC, chemistry and urine pregnancy
(if female) tests will be done and reviewed prior to each infusion.
Patients will be contacted daily for 2 days following each infusion to assess
adverse events.



 
17

--------------------------------------------------------------------------------

 

General Procedures:
Consenting:
At the beginning of the screening visit, participants will be given a written
consent form by qualified study personnel (the study coordinator and/or
investigator or other designee). The personnel will understand the research
study, will complete any necessary courses required by their Institutional
Review Board prior to implementing the consent process. Personnel at the Barbara
Davis center will complete COMIRB 101 as directed by institutional requirements.
The consent process will occur in a quiet setting, and the participant will be
given time to review the written consent form and ask questions prior to the
initiation of study procedures. The Informed Consent Form for this clinical
study will be reviewed with patients (and their guardian in the case of
adolescent patients) prior to performing any study-related assessments. Asking
the participant to explain the study in his/her own words will assess the
patient’s understanding and autonomy.  A translator will be utilized with
non-English speaking patients.  If three or more patients are consented that
speak a language other than English, then the consent form will be translated to
their native language and submitted to the IRB for approval.  Following consent
explanation, qualified personnel as listed above will obtain written consent
prior to the initiation of study procedures. The consent form requests consent
for each time the individual has blood drawn for these studies, and it notifies
the participant that samples will be kept for future work.   The participant
will be given a signed copy of the written consent form and assent form.
 
An assent form has also been developed for participants aged 6-17.  Those within
that age range will be given the consent and assent forms and will have the
opportunity to discuss the study apart from their parent(s) or
guardian(s).  This will allow these individuals to ask questions they might not
have felt comfortable asking previously.  In addition, the parent(s) or
guardian(s) will be given the opportunity to discuss the study apart from the
child or adolescent.  Individuals in this age group will be re-consented at the
first visit they attend after their eighteenth birthday.  They can also choose
to change their decision regarding stored samples, if desired.
 
Participants also will sign a consent form for HIV screening, which is a
state-specific form. The participants will be informed that this information is
a reportable condition to the respective state department of health.  They will
be told the results of their screening tests. If they are found to have evidence
of HIV or Hepatitis B or C, they will be excluded from the study but referred
for appropriate counseling by specialists in these areas.
 
HIPAA:
 
Authorization will be obtained during the Consent process by qualified personnel
in the calm environment described above.  The person obtaining authorization
will explain the type of PHI that will be collected, how it will be stored and
to whom it may be disclosed.  If the patient agrees to authorize the use of
his/her PHI for research, a signed and dated copy of the form will be provided
to the subject.  The authorization has no expiration date.  However, the patient
has the right to revoke the authorization at any time.
 
PHI for this study, as stated in the HIPAA Authorization will be available to
Dr. Leland Shapiro, MD, Dr. Peter Gottlieb, MD and study staff members of the
University of Colorado Denver.  The Authorization will also allow the release of
at least a portion of this information to the following groups for the listed
purpose:
 
 
·
Members of COMIRB for the protection of human subjects involved in research at
the University of Colorado Health Sciences Center.

 
 
·
The study sponsor, Omni Biopharmaceuticals.

 

 
18

--------------------------------------------------------------------------------

 

 
·
Representatives of the U. S. Food and Drug Administration (FDA) for the purpose
of reviewing data about the safety and effectiveness of the product tested in
this study.

 


Intensive Diabetes Management
All subjects enrolled in this study will undergo intensive management of their
diabetes.  The goal of management will be HbA1c levels within the currently
recommended American Diabetes Association age specific target range in the
absence of significant hypoglycemia or diabetic ketoacidosis.  Subjects will be
expected to take a sufficient number of daily insulin shots to meet this
goal.  Alternatively, subjects may use insulin pump therapy.  Subjects will also
be expected to check blood sugar levels at least 4 times a day.  A Diabetes
Management Team will be working with the subjects to achieve these goals.  A
member of the diabetes management team may contact the subject’s primary
diabetes treating physician about possible adjustments in insulin regimen,
referral to a dietician, or other approaches that would improve glucose control
if necessary.  Participants who fail to achieve glucose control within the ADA
goals will not be excluded from the study, but additional measures will be
instituted to improve glucose control.


Continuous Glucose Management
A continuous glucose monitoring (CGM) device will be used to measure more
accurately hyperglycemic and hypoglycemic episodes and to examine the effect of
AAT on the variability of blood glucose levels. CGM will be performed for a
target of seven days at each designated time point. The exact time will depend
upon the time the subcutaneous sensor remains inserted. The study’s CGM
monitoring outputs will be blinded to the subjects.


CGM outputs will be reviewed for adequacy of information capture; in the event
of an inadequate tracing, the CGM session will be repeated.  The screening CGM
measurement should be obtained prior to study drug dosing.


MMTT
This procedure will be done during screening and at months 3, 6, 12, 18, and
24.  This test monitors how much insulin the beta cells are
making.  Participants will be given specific instructions on insulin dosing and
diet for 3 days prior to the MMTT.  On the morning of the test, participants may
only drink water and will take no short acting insulin within 2 hours of the
test.  An IV will be placed and blood will be drawn from it.  The participant
will drink “Boost High Protein Nutritional Energy Drink” in 5 minutes.  Blood
will be drawn from the IV 11 times over the next 4 hours.  The amount of blood
taken for this test will be about 3 tablespoons (17 ml).  This is in addition to
the volume of blood taken for the other tests at the visits.  Blood sugar will
be adjusted as necessary after these samples are taken.
 
 
19

--------------------------------------------------------------------------------

 

Safety Plans:
PHI
The following PHI will be collected during the study in a private setting: name
and phone number; demographic information; diagnoses; history and physical;
laboratory studies of metabolic function, immune function, viral infection
(including HIV, Hepatitis B and Hepatitis C), pregnancy test, hemoglobin A1c,
autoantibody levels, and HLA genotype; MMTT; research visit records and portions
of previous medical records that are relevant to this study.
 
PHI will be kept in a locked file room at the Barbara Davis Center.  Computer
files are kept in a strong password-protected database.  Personnel access to PHI
will be tracked with a logging system to allow the patient, upon request and
within HIPAA regulation, to obtain records of when his PHI was accessed and by
whom.
 
Confidentiality
Subject confidentiality will be maintained according to HIPAA regulations and
the regulations of the national authority appropriate. Each subject will be
assigned a unique Personal Identifying number (PIN) that will be used on all
CRFs and other correspondence. Publications and other clinical reports will not
include subject-identifying information.
 
Confidential binders with the patient information for internal use at the
clinical sites will be kept in locked file room. At the end of the study, all
records will be kept in a locked storeroom. There are no plans to destroy the
records.
 
Enrollment
In order to assess safety, we will initially enroll patients over the age of 16
years old.  Once three patients over the age of 16 have been enrolled, completed
infusions and 6 weeks of follow-up we will assess adverse events.  As long as no
stopping rules have been met, the age criteria will be reduced to 6 years old.
 
Adverse event monitoring and reporting
All AEs will be recorded on event forms and those forms will be reviewed by the
Medical Monitor, PI and other co-investigators.  Serious and unexpected adverse
events that occur in the course of the study will be reported to the FDA as
required under Appendix M of the NIH Guidelines as well as the IRB per COMIRB
protocol.


Data Safety Monitoring
Due to the open label design of this pilot study the investigators will function
as the Data Safety Monitoring Committee.  The investigators will review all SAEs
as they occur, and AEs every 3 months.  As well, safety and efficacy will be
evaluated between every cohort of 10 subjects.  The Cooperative Pediatric Data
and Safety Monitoring Board with operates within the CCTSI Pediatric CTRC will
oversee the conduct of the study.  The PI and the DSMB administrator, Terri
O’Lonergan, will create a DSMB Charter which adheres to current standard
operating procedures for DSMB.


Protocol stopping rules:
1.      The protocol will be stopped if requested by the IRB
2.      The protocol will be stopped if 3 or more participants have a treatment
related SAE

 
20

--------------------------------------------------------------------------------

 

3.      The protocol will be stopped if, during follow-up, 5 or more patients
have no c-peptide stimulation following a repeat test.


Subject’s will discontinue treatment if any of the following occur:
1.     Any treatment related SAE that occurs during the treatment period
2.      Any serious allergic event related to study treatment that occurs during
the treatment period.
3.      Participants may be withdrawn from treatment at the discretion of the
investigator if the investigator deems it unsafe to continue treatment.
4.      A participant with be withdrawn from treatment and the study if they
become pregnant.
5.      A participant may elect to discontinue treatment




Risks:
AAT:
ARALAST-NP is an AAT that is currently FDA approved (2002) for the treatment of
hereditary emphysema and manufactured by Grifols Biologicals Inc for Baxter
Healthcare Corporation.  The safety of ARALAST-NP has been established in
preclinical studies, clinical studies as well as post marketing
practice.   Overall, 1.3% of treated patients experience infusion issues related
to ARALAST-NP.  One Phase 3 double-blinded cross-over study examined ARALAST-NP
in patients with Alpha1-Proteinase Inhibitor Deficiency.  A total of 28 subjects
were randomized and received 60 mg/kg ARALAST-NP once a week for 10
weeks.  Table 1 illustrates the adverse effects seen during this study.  No
serious adverse events were reported during the 10 weeks of treatment of the
subsequent 13 weeks of follow-up.  As of 2005, there were 426 patients treated
with ARALAST-NP (over 12,000 infusions).  93 of these patients have received
ARALAST-NP for over 14 months.  A total of 28 adverse events have been reported
out of the 426 patients treated and none of these were considered serious.  No
adverse event related changes have been made to the ARALAST-NP package between
2002 and 2005.  There have been no reports past 2005.  The investigational
brochure does not mention the proximity of the adverse events to the infusion of
the medication, but does mention that no serious adverse events have been
reported as related to ARALAST-AP treatment.


In the pediatric population, intravenous AAT has been studied in 106 preterm
infants (placebo and AAT treatment) in an attempt to prevent chronic lung
disease of prematurity.  Doses given were 120mg/kg each week for two
weeks.  During the study, infusions were well tolerated and the complications of
prematurity were not different between the groups except for pulmonary
hemorrhage (9 in the placebo group and 2 in the AAT group) (23).  The surviving
children were assessed at > 18 months of age and there was no difference in risk
of severe neurodevelopmental abnormality (frequency of cerebral palsy and/or
mental retardation, legal blindness and/or deafness) (24).

 
21

--------------------------------------------------------------------------------

 



Likelihood
Risk (CTCAE Grade1 and 2)
Occasional (1% - 10%)
·  headache
Rare (less than 1%)
·  Chills
·  Fever
·  Malaise
·  Back Pain
·  Dizziness
·  Pruritus
·  Rash
·  Abnormal vision
·  Somnolence
·  Abdominal Pain
·  Chest Pain
·  Vasodilation
·  Vomiting
·  Leg Cramps
·  Pharyngitis
·  Rhinitus
·  Sweating
·  Allergic Reactions

 
ARALAST-NP and pregnancy
ARALAST-NP is a category C pregnancy risk and it is not known if the study drug
can affect an unborn baby.  Women enrolled in this trial will be asked to use
effective birth control during treatment and for a minimum of 1 year. Male
participants will be asked to not get their partners pregnant for at least 3
months following the completion of the study drug treatment.  If a participant
or partner becomes pregnant during the study, the pregnancy will be followed
until its end.  Females will be withdrawn from any further treatment, but will
remain in the study and the outcome of the pregnancy will be monitored.  If the
partner of a male participant becomes pregnant, the outcome of the pregnancy
will be monitored, but the participant may continue to receive treatment.


IV Insertion/Blood Draws
Standard blood draw techniques will be used at every visit where a blood sample
is required.  Peripherial IVs will be placed for study medication administration
and for visits that require multiple blood draws (eg: MMTT).  Participants will
experience minor discomfort when the needle or IV is placed into the vein.  In
about one in 10 cases a small amount of bleeding under the skin will produce a
bruise.  The risk of a blood clot forming in the vein is about one in 100, white
the risk of infection or significant blood loss is one in 1000.

 
22

--------------------------------------------------------------------------------

 

If a catheter (plastic tube) is left in a vein for more than 24 hours there is
risk of infection where it goes into the vein, with swelling, redness and
pain.  It is rare but possible that a severe infection could develop in the
blood stream or the heart valves or a blood clot could go to your lungs.


Intensive Diabetes Management
Intensive diabetes treatment can cause very low blood sugars.  Low blood sugars
are called hypoglycemia.  In rare cases, this may result in the loss of
consciousness or seizure, and require help from another person.  Very rarely,
hypoglycemia can be life threatening.


MMTT
The use of Boost (a high protein nutritional energy drink) during this test has
no known side effects, but participants may not like the taste.  The
participant’s blood sugar may be high from not taking short acting insulin the
morning of the test.


 
Steps to minimize the risk of study procedures:

o
Venipuncture and IV lines will take place in the Clinical Research Center and
the Barbara Davis Center, where nurses and research staff are highly trained and
experienced in performing the procedures in pediatric and adult patients

o
For all blood collection, we will collect the minimum amount of blood necessary
to perform the analysis.  We will not exceed 7ml/kg per patient over any 6 week
period.

o
Subjects will be taught to recognize the common signs of hypoglycemia and what
action to take if it occurs.  If adhering to the ADA treatment goals result in
an episode of severe hypoglycemia, the treatment goals will be relaxed to avoid
a recurrent event.

o
Measures will be in place to minimize loss of confidentiality (see
Confidentiality and Privacy section)

 
 
D.  Potential Scientific Problems:
We do not foresee any potential scientific problems.  The study will be limited
due to the open label design, but as a pilot trial it will generate sufficient
data to plan a more powerful and detailed trial in the future.


E.  Data Analysis Plan:
Power analysis


This study is designed as a pilot open label non-randomized trial.  The study is
not primarily designed to detect statistical differences following
treatment.  In order to demonstrate how the precision with which rates of AE
will depend upon the sample sizes, Table 1 provides 95% CIs around potential
rates of AE, assuming a range of potential sample sizes.  For example, the first
entry indicates that, with a sample size of 10 subjects, a rate of zero (0/10)
would estimate the population rate as falling somewhere within a 95% CI which
extends from a rate of 0 to rate of 0.31.
 
 
23

--------------------------------------------------------------------------------

 

Table 1
# trials
#
trials
with
AE
Proportion
Lower
bound
of
95%
exact
CI
Upper
bound
of
95%
exact
CI
10
0
0
0.00
0.31
 
1
0.10
0.00
0.45
 
2
0.20
0.03
0.56
 
3
0.30
0.07
0.65
20
0
0
0.00
0.17
 
1
0.05
0.00
0.25
 
2
0.10
0.01
0.32
 
3
0.15
0.03
0.38
30
0
0
0.00
0.12
 
1
0.03
0.00
0.17
 
2
0.07
0.01
0.22
 
3
0.10
0.02
0.27
40
0
0
0.00
0.09
 
1
0.03
0.00
0.13
 
2
0.05
0.01
0.17
 
3
0.08
0.02
0.20
50
0
0
0.00
0.07
 
1
0.02
0.00
0.11
 
2
0.04
0.00
0.14
 
3
0.06
0.01
0.17

Table 2 shows the minimum detectable effect size (MDES) with 80% power at 5%
significance for the analysis of secondary outcomes.  These MDESs were
calculated based on a two-tailed paired t-test.



 
24

--------------------------------------------------------------------------------

 

Table 2
sample size
Minimum detectable effect size*
10
0.996
20
0.66
30
0.529
40
0.454
50
0.404

*difference from baseline as number of the standard deviation of the individual
difference.


Analysis plan


We will use descriptive statistics to assess the treatment safety and
feasibility.
 Safety parameters will be described including adverse events, changes in vital
signs and laboratory changes from baseline and will be bounded with 95%
confidence intervals.


Clinical secondary endpoints will examine changes in HbA1c, glucose changes,
insulin changes, autoantibodies, c-peptide and hypoglycemic events (defined as
those that required assistance).  Immunologic secondary endpoints examine AAT
levels, inflammatory markers, cytokines produced by simulated monocytic cell
populations and whole blood, and ELISPOT.  One repeated measure ANOVA will be
used to analyze continuous variables and non-linear mixed effects model
(logistic or Poisson regression, as appropriate) will be used to analyze
counting or binary variables.


In order to describe efficacy we will compare our treatment group to the results
obtained in a previous TrialNet study.  The primary investigator is affiliated
with TrialNet and has access to the results from the TrialNet MMF/DZB
study.  The MMF/DZB study had a placebo controlled group that also received
intensive diabetes management.  The results from this previous study will be
used to compare to the treated population in the currently proposed study.


The study is an intent-to-treat analysis.  Therefore, all enrolled participants
will be included in the analysis of both primary and secondary endpoints
regardless of duration of treatment received.
 
 
25

--------------------------------------------------------------------------------

 


F.
Summarize Knowledge to be Gained:



The DCCT and other studies have shown that good diabetes control can reduce the
rate of developing diabetes related long-term complications.  Interventions,
such AAT, may help maintain some insulin production.  Even minimal insulin
production has been related to better metabolic control and less long-term
complications.


Currently, the majority of intervention therapies for T1D are using
immunosuppressant treatment.  These treatments are not without risk.  If they
are found to be efficacious, anti-inflammatory treatment, such as AAT, would
propose less risk.


G.
References:



 
(1)
 
Eisenbarth GS. Type I diabetes mellitus.  A chronic autoimmune disease. N Engl J
Med 1986;314:1360-8.

 
 
(2)
 
Effects of age, duration and treatment of insulin-dependent diabetes mellitus on
residual beta-cell function: observations during eligibility testing for the
Diabetes Control and Complications Trial (DCCT). The DCCT Research Group. J Clin
Endocrinol Metab 1987 July;65(1):30-6.

 
 
(3)
 
Grajwer LA, Pildes RS, Horwitz DL, Rubenstein AH. Control of juvenile diabetes
mellitus and its relationship to endogenous insulin secretion as measured by
C-peptide immunoreactivity. J Pediatr 1977 January;90(1):42-8.

 
 
(4)
 
Madsbad S, Faber OK, Binder C, McNair P, Christiansen C, Transbol I. Prevalence
of residual beta-cell function in insulin-dependent diabetics in relation to age
at onset and duration of diabetes. diab 1978;27(Suppl. 1):262-4.

 
 
(5)
 
O'Meara NM, Sturis J, Herold KC, Ostrega DM, Polonsky KS. Alterations in the
patterns of insulin secretion before and after diagnosis of IDDM. Diab care 1995
April;18(4):568-71.

 
 
(6)
 
Effect of intensive therapy on residual beta-cell function in patients with type
1 diabetes in the diabetes control and complications trial. A randomized,
controlled trial. The Diabetes Control and Complications Trial Research Group.
Ann Intern Med 1998 April 1;128(7):517-23.

 
 
(7)
 
The Diabetes Control and Complications Trial Research Group. The effect of
intensive treatment of diabetes on the development and progression of long-term
complications in insulin-dependent diabetes mellitus. New Engl J Med
1993;329:977-86.

 
 
(8)
 
Herold KC, Hagopian W, Auger JA, Poumian-Ruiz E, Taylor L, Donaldson D, Gitelman
SE, Harlan DM, Xu D, Zivin RA, Bluestone JA. Anti-CD3 monoclonal antibody in
new-onset type 1 diabetes mellitus. N Engl J Med 2002 May 30;346(22):1692-8.

 
 
26

--------------------------------------------------------------------------------

 

 
(9)
 
Herold KC, Gitelman SE, Masharani U, Hagopian W, Bisikirska B, Donaldson D,
Rother K, Diamond B, Harlan DM, Bluestone JA. A Single Course of Anti-CD3
Monoclonal Antibody hOKT3{gamma}1(Ala-Ala) Results in Improvement in C-Peptide
Responses and Clinical Parameters for at Least 2 Years after Onset of Type 1
Diabetes. Diabetes 2005 June;54(6):1763-9.

 
 
(10)
 
Keymeulen B, Vandemeulebroucke E, Ziegler AG, Mathieu C, Kaufman L, Hale G,
Gorus F, Goldman M, Walter M, Candon S, Schandene L, Crenier L, De Block C,
Seigneurin JM, De Pauw P, Pierard D, Weets I, Rebello P, Bird P, Berrie E,
Frewin M, Waldmann H, Bach JF, Pipeleers D, Chatenoud L. Insulin needs after
CD3-antibody therapy in new-onset type 1 diabetes. N Engl J Med 2005 June
23;352(25):2598-608.

 
 
(11)
 
Effects of insulin in relatives of patients with type 1 diabetes mellitus. N
Engl J Med 2002 May 30;346(22):1685-91.

 
 
(12)
 
Ludvigsson J, Faresjo M, Hjorth M, Axelsson S, Cheramy M, Pihl M, Vaarala O,
Forsander G, Ivarsson S, Johansson C, Lindh A, Nilsson NO, Aman J, Ortqvist E,
Zerhouni P, Casas R. GAD Treatment and Insulin Secretion in Recent-Onset Type 1
Diabetes. N Engl J Med 2008 October 8.

 
 
(13)
 
Wewers MD, Casolaro MA, Sellers SE, Swayze SC, McPhaul KM, Wittes JT, Crystal
RG. Replacement therapy for alpha 1-antitrypsin deficiency associated with
emphysema. N Engl J Med 1987 April 23;316(17):1055-62.

 
 
(14)
 
Kohnlein T, Welte T. Alpha-1 antitrypsin deficiency: pathogenesis, clinical
presentation, diagnosis, and treatment. Am J Med 2008 January;121(1):3-9.

 
 
(15)
 
Shapiro L, Pott GB, Ralston AH. Alpha-1-antitrypsin inhibits human
immunodeficiency virus type 1. FASEB J 2001 January;15(1):115-22.

 
 
(16)
 
Hanifi-Moghaddam P, Kappler S, Seissler J, Muller-Scholze S, Martin S, Roep BO,
Strassburger K, Kolb H, Schloot NC. Altered chemokine levels in individuals at
risk of Type 1 diabetes mellitus. Diabet Med 2006 February;23(2):156-63.

 
 
(17)
 
Pfleger C, Kaas A, Hansen L, Alizadeh B, Hougaard P, Holl R, Kolb H, Roep BO,
Mortensen HB, Schloot NC. Relation of circulating concentrations of chemokine
receptor CCR5 ligands to C-peptide, proinsulin and HbA1c and disease progression
in type 1 diabetes. Clin Immunol 2008 July;128(1):57-65.

 
 
(18)
 
Wang X, Jia S, Geoffrey R, Alemzadeh R, Ghosh S, Hessner MJ. Identification of a
Molecular Signature in Human Type 1 Diabetes Mellitus Using Serum and Functional
Genomics. J Immunol 2008 February 1;180(3):1929-37.

 
 
(19)
 
Pott GB, Chan ED, Dinarello CA, Shapiro L. Alpha-1-antitrypsin is an endogenous
inhibitor of proinflammatory cytokine production in whole blood. J Leukoc Biol
2009 May;85(5):886-95.

 
 
27

--------------------------------------------------------------------------------

 

 
(20)
 
Koulmanda M, Bhasin M, Hoffman L, Fan Z, Qipo A, Shi H, Bonner-Weir S, Putheti
P, Degauque N, Libermann TA, Auchincloss H, Jr., Flier JS, Strom TB. Curative
and beta cell regenerative effects of alpha1-antitrypsin treatment in autoimmune
diabetic NOD mice. Proc Natl Acad Sci U S A 2008 October 21;105(42):16242-7.

 
 
(21)
 
Lewis EC, Shapiro L, Bowers OJ, Dinarello CA. Alpha1-antitrypsin monotherapy
prolongs islet allograft survival in mice. Proc Natl Acad Sci U S A 2005 August
23;102(34):12153-8.

 
 
(22)
 
Lewis EC, Mizrahi M, Toledano M, Defelice N, Wright JL, Churg A, Shapiro L,
Dinarello CA. alpha1-Antitrypsin monotherapy induces immune tolerance during
islet allograft transplantation in mice. Proc Natl Acad Sci U S A 2008 October
21;105(42):16236-41.

 
 
(23)
 
Stiskal JA, Dunn MS, Shennan AT, O'Brien KK, Kelly EN, Koppel RI, Cox DW, Ito S,
Chappel SL, Rabinovitch M. alpha1-Proteinase inhibitor therapy for the
prevention of chronic lung disease of prematurity: a randomized, controlled
trial. peds 1998 January;101(1 Pt 1):89-94.

 
 
(24)
 
Shah P, Ohlsson A. Alpha-1 proteinase inhibitor (a1PI) for preventing chronic
lung disease in preterm infants. Cochrane Database Syst Rev 2001;(3):CD002775.


 
28

--------------------------------------------------------------------------------

 




 
Blood volume
MLS
Screen
Treatment Period
Follow-up Visits (Months)
(Weeks)
Week
 
-6
0
1
2
3
4
5
6
7
9
Mo3
Mo. 6
Mo 9
Mo 12
Mo 18
Mo 24
Eligibility Activities
 
X
                             
Drug administration
   
X
X
X
X
X
X
X
X
             
Vital Signs
 
X
X
X
X
X
X
X
X
X
X
X
X
X
X
X
X
Exam & history
 
 X
X
X
X
X
X
X
X
X
X
X
X
 
X 
 
 X
CMP (Chem)
5
X
X
X
X
 
X
   
X
X
X
X
X
X
X
X
CBC
2
X
X
X
X
X
X
X
X
X
X
X
X
X
X
X
X
D-dimmers, PT INR, PTT
3
 
X
     
X
       
X
         
HgbA1c
0.2
X
X
               
X
X
X
X
X
X
T1D antibodies
3
X
                 
X
X
 
X
X
X
ELISPOT
50
 
X
           
 X
 
X
X
 
X
X
X
HLA Typing
3
 
X
                           
Pregnancy test
 
X
X
X
X
X
X
X
X
X
X
X
X
       
Hep B and C and IgA
5
X
                             
EBV, CMV serologies
4
X
                 
 X
         
Flow (Zipris)
10
x
 
X
 
X
     
X
X
X
X
X
X
X
X
Cytokines (Zipris)
2
X
 
X 
 
X 
     
X 
X
X
X
X
X
X
X
Whole blood cytokines (Shapiro)
3
X
 
X
 
X
     
X
X
X
X
 
X
X
X
MMTT
17
X
                 
X
X
 
X
X
X
CGM
 
X
                   
X
 
X
 
 X
Review SMBGL
 
X
X
X
X
X
X
X
X
X
X
X
X
X
X
X
X
Insulin requirements
 
X
X
X
X
X
X
X
X
X
X
X
X
X
X
X
X
Con. Meds & AEs
 
X
X
X
X
X
X
X
X
X
X
X
X
X
X
X
X
Blood Volume By visit (MLS)
 
52
64
22
7
22
10
7
7
72
19
96
89
16
89
89
89
Blood Volume by 6 Week
segments (MLS)
 
116
                               
129
                       
75
                       
125
                         
115
                               
115
         
Week
 
-6
0
1
2
3
4
5
6
7
9
Mo3
Mo. 6
Mo 9
Mo 12
Mo 18
Mo 24






 
29

--------------------------------------------------------------------------------

 

EXHIBIT B
Baxter Product Brochure for Aralast NPTM


THIS PAGE LEFT BLANK INTENTIONALLY
